            Case 3:19-cv-01785-JCH Document 49 Filed 05/26/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

 CAMERON L. ATKINSON,                                  Case No. 3:19-CV-01785-JCH
                                 Plaintiff,

           v.

 FACEBOOK, INC., MARK ZUCKERBERG,
                                                       MAY 26, 2020
                                 Defendant.




 DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE A SUPPLEMENTAL
                 RULE 12 MOTION WITHIN 21 DAYS

          Pursuant to Federal Rule of Civil Procedure 15(d), Defendants Facebook, Inc. and

Mark Zuckerberg (collectively, “Defendants”) respectfully move the Court for leave to file a

supplemental Rule 12 Motion addressing the allegations in Plaintiff Cameron Atkinson’s

Supplemental Complaint (Dkt. No. 48) within 21 days of the filing of the Supplemental

Complaint.

          On November 12, 2019, Plaintiff filed his original Complaint (Dkt. No. 1).

Defendants filed their Motion to Dismiss on January 21, 2020 (Dkt. No. 17). On April 6,
2020, the parties completed briefing on the Motion to Dismiss. The Court has not yet ruled

on Defendants’ pending motion. On April 28, 2020, Plaintiff moved the Court for leave to

file a Supplemental Complaint to incorporate allegations that purportedly arose after he filed

his original Complaint (Dkt. No. 46). The Court granted Plaintiff’s motion on May 21, 2020

and Plaintiff filed his Supplemental Complaint on May 22, 2020 (Dkt. No. 48).

          Federal Rule of Civil Procedure 15(d) provides that “[t]he court may order that the

opposing party plead to the supplemental pleading within a specified time.” Although the

Court has not issued any orders requiring Defendants to respond to the Supplemental




                                                1
1384621
            Case 3:19-cv-01785-JCH Document 49 Filed 05/26/20 Page 2 of 3




Complaint, Defendants respectfully request leave to file a supplemental Rule 12 Motion

within 21 days.

          To ensure that any ruling on the pending Motion to Dismiss addresses the claims

raised in both the Original and Supplemental Complaints, Defendants respectfully request

leave to file a Supplemental Rule 12 Motion. Such a motion will afford the Court a vehicle

to address all pending allegations and causes of action in a single Order.

          Defendants have conferred with Plaintiff’s counsel, who does not object to this

request.
                                               THE DEFENDANTS, FACEBOOK, INC. AND
                                               MARK ZUCKERBERG

                                       By:     /s/ Nicholas Green
                                               Paven Malhotra (PHV 10472)
                                               pmalhotra@keker.com
                                               Nicholas Green (PHV 10471)
                                               ngreen@keker.com
                                               Keker, Van Nest & Peters LLP
                                               633 Battery Street
                                               San Francisco, CA 94111
                                               Tel: (415) 391-5400
                                               Fax: (415) 397-7188
                                               Their Attorneys

                                               Gary S. Klein (ct09827)
                                               Lindsay T. Reed (ct30895)
                                               Carmody Torrance Sandak & Hennessey LLP
                                               707 Summer Street, 3rd Floor
                                               Stamford, CT 06901-1026
                                               Tel: (203) 252-2696
                                               Fax: (203) 325-8608
                                               gklein@carmodylaw.com
                                               lreed@carmodylaw.com
                                               Their Attorneys




                                                2
1384621
            Case 3:19-cv-01785-JCH Document 49 Filed 05/26/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 26, 2020 I filed a copy of the foregoing electronically and

served a copy of the foregoing by mail on anyone unable to accept electronic filing. The Court’s

electronic filing system will send notice of this filing by e-mail to all parties. Parties may access

this filing through the court’s CM/ECF System.



                                                     /s/ Nicholas Green




                                                 3
1384621
